Cockrill, C. J.  1 Instructions: Assumption of guilt. 2. same: Refusing unneccessary charge. the course of its charge the courtold t the jury that Hawkins Corley, upon whose testimony the State relied for a conviction, was an accomplice. The appellants, without making specific objection to that part of the charge at the trial, but relying solely upon a general objection to the •entire charge, now single out that clause, and argue that it is erroneous because it assumes that they are guilty. A survey of the whole charge does not warrant the assumption, but leaves the unmistakable impression that the court did not intend to interfere with the jury’s right to believe Corley’s statement, but to inform them that if they believed it, it would still require other evideuce connecting the defendants with the commission of the offense to authorize a conviction. The charge fairly covered the whole subject pertaining to the defendants’ J L guilt or innocence, and no objection worthy of serious reflection is urged against any other part of it. As it sufficiently covers every other phase of the case, it was not error to refuse other prayers for instructions.  3. Evidence: Acts of co-conspirators. Our attention is directed to many objections to the admission and rejection of testimony. Most of them relate to-rulings of the court which were clearly right, or were not prejudicial to the defendants. Of the former class is the objection in Pliram Fort’s case to the testimony of Corley, to the J J effect that Jeff Fort made propositions to obtain money-through him from the county treasury, at a time when Hiram was not present. Proof was adduced to the effect that the-two together renewed the offer, and a foundation for the testimony was laid also, by proof tending to show that their conduct on these occasions was part of a conspiracy to induceCorley to aid them in robbing the treasury.  4. Pratice Insurance Supreme Court: Evidence favorable to appellant. On other hand, the admission of the evidence of the witness offered by the State to prove that a writing, supposed' to have been left on the scene of the crime by one of the perpej.rators> was the work of one 0f the defendants, could not have prejudiced him, because the witness’ testimony was altogether favorable to him; and it cannot be said that the court erred in permitting the bail-bond, which it was conceded contained the defendant’s genuine signature, for the purpose of showing by comparison that the defendant wrote the criminating paper, because no objection was made, at the trial, to-its introduction.  5. Evidence: Appearances. Again, Wilkins testified on behalf the State, as to the condition of the safe-locks and doors after the burglary, and was permitted, against the defendant’s objection, to state that force had been applied from the outside to break the lock of the inner vault door, which had been secured by an ordinary lock and key. This, however, was only a conclusion of fact drawn from appearances — it was in reference to an ordinary-transaction which any man of common understanding was-capable of comprehending, but which could not be reproduced or described to the jury precisely as it appeared to the witness and while it may not be the right óf a party to demand an expression of opinion of a witness under such circumstances, it is not reversible error to permit it. Commonwealth v. Sturtivant, 117 Mass., 122; McIntosh v. Livingston, 41 Iowa, 219; 1 Thompson on Trials, 379.  6 same: opinion of witness. Whittaker, on the part of the defendant, who had also examined the locks and doors, was allowed to testify fully to the conditions he observed, and it was not error to refuse to allow him to answer the question, “Do you think the inner vault door was opened first and the lock broken afterwards ?” The question called for a speculative opinion, not necessarily based on what he had observed. It called for a more comprehensive opinion than Whittaker had given.  7. same: corroborating testimony of accomplice. It is argued that there is no evidence corroborating the testimony of the accomplice which tends to connect the defendants with the commission of the offense. To test the legality of a verdict under such circumstances, the rule of appellate courts is to take the strongest statement of the case against the defendant that the evidence would warrant the jury in finding, if the facts were specially found. Pursuing this course we have this state of facts, outside of the accomplice’s testimony. In Jeff Fort’s case we have his admission, upon the witness-stand, that he entertained a proposition from Corley to take the combination of the Treasurer’s safe and enter the scheme to rob the treasury, and that he agreed to submit the matter to his brother Hiram, which he says he did; and in Hiram’s, case we have the testimony of several witnesses to his confession that he had joined in the conspiracy and obtained the combination of the safe from Corley to effect the burglary. It •was proved that both the defendants were farmers residing some three miles from the county seat, where the Treasurer’s funds were kept; that they were in town on the day of the burglary, and left, as though for home, late in the afternoon; that they returned to the town after dark on an inclement, blustering winter night, without any ostensible cause, leaving before daylight, and that they afterwards denied having been in the town during the night. The burglary was committed that night by some . one who had the combination which opened the safe, and who shattered the lock after the safe was ■opened as a blind to detection. These facts certainly tended to"connect the defendants with the commission of the offense, and the jury was warranted in finding that they were sufficient corroboration of the testimony •of the accomplice. Let the judgment be affirmed.